COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        360 Degrees Beauty & Barber Careers v. Corinthian Land
                            Corporation

Appellate case number:      01-16-00646-CV

Trial court case number:    2014-21068

Trial court:                129th District Court of Harris County

        Appellant, 360 Degrees Beauty & Barber Careers, has filed a notice of appeal of a
final judgment signed on July 25, 2016. The appellate record was due in this Court on
September 23, 2016. On September 28, 2016, the Clerk of this Court notified appellant
that the court reporter responsible for preparing the record in this appeal had informed the
Court that appellant had not paid, or made arrangements to pay, for the reporter’s record.
See TEX. R. APP. P. 35.3(b). On October 27, 2016, the court reporter notified the Clerk
that appellant had requested preparation of the reporter’s record and made arrangements
to pay for the reporter’s record. And on October 27, 2016, appellant filed a motion
requesting “a 90 day extension to file the reporter’s record and pay associated fees.”
Because the court reporter has indicated that the appellant has arranged to pay for
preparation of the reporter’s record, we dismiss appellant’s motion as moot.

       Although the court reporter has not requested an extension of time to file the
reporter’s record, we extend the due date for filing the reporter’s record to 30 days from
the date of this order. See TEX. R. APP. P. 35.3(b), (c).

       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: November 8, 2016